DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) moving sensitive data from an unprotected storage area to a protected storage area, processing the data to produce a result, and transmitting the result, and is simply the mental process of marking certain information protected (i.e. secret and sharable under limited circumstances). This judicial exception is not integrated into a practical application because the claimed storage device and client device are generically recited computer elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because reading, processing, and transmitting are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record disclose cloud storage, virtual memory, and methods to protect sensitive information, including making certain storage areas encrypted or inaccessible (see for example, Ramrokryani, pub #US 20190251275 A1, paragraph 64).  However, prior arts of record do not teach or suggest, inter alia, the combination of various policies under a management system using cloud storage to protect sensitive data.  Further, prior arts of record do not disclose the steps involved in processing sensitive data in an unprotected storage area by transmitting the data to a protected area for processing, and blocking OS input/output functions in the protected area; or that a decryption key is received at the unprotected area and transmitted to the protected area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181